Pbb Cubiam,
The master’s findings of fact and conclusions of law approved by the learned judge of the court below in a clear and concise opinion render it unnecessary to discuss the evidence on which the findings are based, or to cite the cases referred to in the master’s report as sustaining his conclusions of law. It is sufficient to say of the findings of fact that they have adequate support in the testimony, and of the conclusions of law that they are fully sustained by the decisions of this court. We therefore affirm the decree on the concise and clear opinion of the learned court below, and dismiss the appeal at the cost of the appellant.